11-337-ag
         Kuncoro v. Holder
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A099 073 432
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of November, two thousand eleven.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                ROBERT D. SACK,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _____________________________________
12
13       BAMBANG KUNCORO,
14                Petitioner,
15
16                           v.                                 11-337-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, New York,
24                                     New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Greg D. Mack, Senior
28                                     Litigation Counsel; Corey L.
29                                     Farrell, Attorney, Office of
 1                           Immigration Litigation, United
 2                           States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Bambang Kuncoro, a native and citizen of

10   Indonesia, seeks review of a December 30, 2010, order of the

11   BIA, affirming the January 14, 2009, decision of Immigration

12   Judge (“IJ”) William P. Van Wyke, which denied his

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).   In re Bambang

15   Kuncoro, No. A099 073 432 (B.I.A. Dec. 30, 2010), aff’g No.

16   A099 073 432 (Immig. Ct. N.Y. City Jan. 14, 2009).   We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history of this case.

19       We have reviewed both the IJ’s and the BIA’s opinions

20   “for the sake of completeness.”   Zaman v. Mukasey, 514 F.3d
21   233, 237 (2d Cir. 2008).   The applicable standards of review

22   are well-established.   See 8 U.S.C. § 1252(b)(4)(B)(2006);

23   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

24



                                   2
 1       Kuncoro’s sole argument is that the agency erred by

 2   applying the incorrect standard in assessing his pattern or

 3   practice claim.    In order to show a pattern or practice of

 4   persecution, the threat of harm must be systemic, pervasive,

 5   or organized.     See Mufied v. Mukasey, 508 F.3d 88, 92 (2d

 6   Cir. 2007) (discussing In re A-—, 23 I. & N. Dec. 737, 741

 7   (B.I.A. 2005)).    Accordingly, in determining that

 8   persecution of ethnic Chinese Christians in Indonesia was

 9   not “on a wide enough scale” to constitute a pattern or

10   practice of persecution, the agency applied the correct

11   standard.   See id.    Although the agency did not explicitly

12   state the precise standard in its decision rejecting

13   Kuncoro’s pattern or practice claim, it was not required to

14   do so.   See Santoso v. Holder, 580 F.3d 110, 112 (2d Cir.

15   2009).

16       We decline Kuncoro’s invitation to remand this case to

17   the agency for a more precise statement of its pattern or

18   practice standard.     While we have encouraged the agency to

19   elaborate upon the standard it has applied in analyzing such

20   claims, see Mufied, 508 F.3d at 89, where, as here, “the BIA

21   explicitly discussed the pattern or practice claim and the

22   record includes substantial documentary evidence regarding


                                     3
 1   the conditions in petitioner’s homeland, we are able to

 2   reach the conclusion that the agency’s decision was not

 3   erroneous[,]”   Santoso, 580 F.3d at 111 n.1.   However,

 4   although we are able to reach the merits of Kuncoro’s

 5   pattern or practice claim, we decline to do so here, because

 6   he challenges only the application of the standard and not

 7   the agency’s determination that the evidence shows no

 8   pattern or practice of persecution of ethnic Chinese

 9   Christians in Indonesia.   See Yueqing Zhang v. Gonzales, 426

10 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22
23




                                    4